                      Case 4:19-cv-04538-KAW Document 7 Filed 08/13/19 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        Northern District of California


                       ALEXSAM, INC.                                      )
                                                                          )
                                                                          )
                                                                          )
                            Plaintiff(s)                                  )
                                                                          )
                                v.                                                             Civil Action No. 4:19-cv-04538 KAW
                                                                          )
                    WAGEWORKS, INC.                                       )
                                                                          )
                                                                          )
                                                                          )
                           Defendant(s)                                   )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) WAGEWORKS, INC.
                                           c/o National Registered Agents, Inc.
                                           818 West Seventh Street, Suite 930
                                           Los Angeles, California 90017




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Steven W. Ritcheson
                                           INSIGHT, PLC
                                           578 Washington Blvd. #503
                                           Marina del Rey, California 90292
                                           Telephone: (424) 289-9191; Facsimile: (818) 337-0383
                                           Email: swritcheson@insightplc.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                       S DISTR
                                                                                                         CLERK OF COURT
                                                                                    ATE       IC
                                                                                  ST            T
                                                                              D
                                                                                                                    Susan Y. Soong
                                                                                                        CO
                                                                         E
                                                                       IT




                                                                                                          UR
                                                                     UN




                                                                                                            T
                                                                     N O RT




                                                                                                             NI A




Date:             08/13/2019
                                                                                                         OR
                                                                       HE




                                                                                                                           Signature of Clerk or Deputy Clerk
                                                                                                        IF




                                                                              N
                                                                                                        AL
                                                                              R




                                                                                  DI
                                                                                       S T RI T O F C
                                                                                             C
